Citation Nr: 1438459	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  13-24 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to December 1947.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In June 2014, the Veteran was afforded a videoconference hearing before the undersigned.  The record was held open for 60 days to allow for the Veteran to submit additional evidence.  He submitted the additional evidence in a timely manner.

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The issue of service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right hip arthritis is related to his active service.

2.  The Veteran's right knee arthritis is related to his active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for right hip arthritis have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for right knee arthritis have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

The Veteran contends that his right hip and right knee disabilities are due to an in-service electrical accident.  The evidence confirms that he was injured when he accidentally bumped his left hand against a condenser coil of a 400-watt radio transmitter suffering severe burns to both hands.  The Veteran reports that he was thrown about 10 feet from the electrical surge.  Thus, this case turns on whether these disabilities are related to or had onset during service.  

Although the Veteran's service treatment records contain no evidence of a right hip disability or a right knee disability, in a June 2014 letter, a private physician opined that the Veteran's current arthritis of right hip and right knee were more likely than not a result of his in-service trauma of the electrical shock injury.  The physician explained that his arthritis in the knee and hip affects only one side and if he had degenerative arthritis, it would be bilateral.  The Board finds the opinion of the private physician highly probative because he provided cogent rationale for his opinion, citing the Veteran's relevant medical history and the Veteran's accounts of the onset of his disabilities.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

For these reasons, service connection is warranted for the Veteran's right hip arthritis and right knee arthritis.


ORDER

Service connection for right hip arthritis is granted.

Service connection for right knee arthritis is granted.


REMAND

On the claim of service connection for a right ankle disability, the Veteran stated that he injured his right ankle in service while playing baseball in 1946 and was in a cast for a month.  The RO attempted to obtain service treatment records pertaining to that injury; however, the National Personnel Records Center responded that those records are unavailable and appear to be lost in the 1973 fire.  A May 2010 VA CT scan of the right ankle revealed potential old fractures of the medial malleolus and/or medial talus.  The Veteran testified that his right ankle has hurt since the in-service injury.  As the evidence is inadequate to decide the claim, additional development under the duty to assist is needed.

Accordingly, this issue is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated his right ankle.  After securing the necessary release(s), obtain these records.  

2.  Thereafter, schedule the Veteran for an examination to determine the etiology of his a right ankle disability.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current right ankle disability is related to active service, including the Veteran's reported in-service right ankle injury while playing baseball.

A rationale for all opinions expressed must be provided.  If the physician cannot respond without resorting to speculation, he/she must so indicate this and explain the reason why an opinion would be speculative.  

3.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


